DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 and 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 03/09/2020 are deemed acceptable for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1 
Statutory Category? YES
Claim 10 is directed to a method.
Claims 1-9 are directed to a system, i.e. a machine.

101 Analysis: Step 2A, Prong I
The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate upon the recited abstract ideas for the remainder f the U.S.C. 101 rejection.

Claim 1 recites the following abstract ideas “determine a plurality of base stations based on the flight-start position and the flight-end position”, “estimate allocatable radio resources, which are allocated to the flight device at the flight-schedule time/date by each of the plurality of base stations, according to history information of a communication status of the plurality of base stations”, “compare allocatable radio resources, which are allocated to the flight device by the plurality of base stations and estimated by the estimation part, with necessary radio resources scheduled to be used for a communication of the flight device” and “set a flight route of the flight device over a cell covered by a base station which provides allocatable radio resources to the flight device larger than necessary radio resources scheduled to be used for the communication of the flight device”. These limitations are understood as a mental process that can be performed in the human mind, as a simplistic example a user could upon receiving an origin, destination, and a time could determine/set a flight path by looking at the individual base stations usage data between the origin and destination decide a path, based upon which base stations are less busy (have more resources available) historically, at that time of day. Other than reciting “an acquisition part”, “a determination part”,” an estimation part”, “a comparator” and “a route-setting part” which are understood under112(f) below as a general purpose computing device or circuit, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. 

Claim 9 recites the same abstract ideas as claim 1 with the addition of a notification part and second management device which are understood under112(f) below as a general purpose computing device or circuit, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claims 1-9 are found to be directed toward an Apparatus, claim 10 is directed towards a method. 
	Step 2A Prong One: Judicial Exception? Yes. Claim 1 recites “determine a plurality of base stations based on the flight-start position and the flight-end position”, “estimate allocatable radio resources, which are allocated to the flight device at the flight-schedule time/date by each of the plurality of base stations, according to history information of a communication status of the plurality of base stations”, “compare allocatable radio resources, which are allocated to the flight device by the plurality of base stations and estimated by the estimation part, with necessary radio resources scheduled to be used for a communication of the flight device” and “set a flight route of the flight device over a cell covered by a base station which provides allocatable radio resources to the flight device larger than necessary radio resources scheduled to be used for the communication of the flight device”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting “an acquisition part”, “a determination part”,” an estimation part”, “a comparator” and “a route-setting part” which are understood, under112(f) below, as a general purpose computing device, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. These limitations are understood as a mental process that can be performed in the human mind, as a simplistic example a user could upon receiving an origin, destination, and a time could determine/set a flight path by looking at the individual base stations usage data between the origin and destination decide a path, based upon which base stations are less busy (have more resources available) historically, at that time of day.
	Step 2A Prong Two: Integrated into a practical application? No. The claim also recites additional elements of “acquire a flight-schedule time/date, a flight-start position, and a flight-end position of a flight device”, this mere data gathering is understood as insignificant extra solution activity. The claim also recites additional elements of “an acquisition part”, “a determination part”,” an estimation part”, “a comparator” and “a route-setting part” which are understood, under112(f) below, as a general purpose computing device, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept. The claims generically recite receiving of data by a computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Claims 2-8 recite “set the flight route of the flight device over the cell covered by the base station which provides allocatable radio resources to the flight device at a usable frequency band of the which analyzed under Step 2A Prong One, is understood as reciting a mental process. The claims also recite “acquire a flight-schedule count representing the number of other flight devices scheduled to concurrently fly in the cell covered by the base station”, “acquire an intensity of interference among the plurality of base stations”,  “acquire the communication status of the plurality of base stations and to thereby acquire allocatable radio resources to the flight device with the plurality of base stations according to the communication status of the plurality of base stations”, “acquire necessary radio resources scheduled to be used for the communication of the flight device from an external device” this mere data gathering, which analyzed under Step 2A Prong One is understood as insignificant extra solution activity. The claim also recites additional elements of “an adjustment part” understood as a generic computer under 112(f) below, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data, use of known parts to provide their known functions of gathering data, do not provide an inventive concept.
	Claim 9 recites the same abstract ideas as claim 1 with the addition of a notification part and second management device which are understood under112(f) below as a general purpose computing device or circuit, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping.

	Claim 10 substantially similar to claim 1 above, and therefore rejected under §101 for the same reasons.
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition part configured to”, “a determination part configured to”, “an estimation part configured to”, “a route-setting part configured to” in claims 1-9, ”an adjustment part configured to” in claim 4. “an acquisition part configured to”, “a determination part configured to”, “an estimation part configured to”, “a route-setting part configured to” and “an adjustment part configured to” are interpreted as “the controller 4 is configured of a CPU”, specification [0025].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen et al. (US 20210103294 A1), hereinafter Mahkonen, in view of Mishra et al. (US 20180338250 A1), hereinafter Mishra.

Regarding claim 1, Mahkonen teaches a management device (Fig. 1; 100A) comprising:
	an acquisition part ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to acquire a flight-schedule time/date, a flight-start position, and a flight-end position of a flight device (Fig. 7; 702 “Receive flight plan information describing a flight plan for the UAV” and [0032] “Throughout this description, a flight plan may be also referred to as a flight mission and may include one or more points of a path (e.g., a starting point, an ending point, and/or a set of waypoints, where each are defined by longitudinal and latitudinal coordinates), a set of velocities, a set of altitudes, a set of headings/directions, a set of events (e.g., capture video at prescribed times or locations, hover over an area for a specified interval, etc.), a time/expiration/duration, and a set of restricted zones/areas”;
	a determination part ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to determine a plurality of base stations based on the flight-start position and the flight-end position (Fig. 8, and [0062] “a UAV 104 flight mission that is intended to follow the flight path 802, which passes through areas covered by different cells 140 of a wireless access network 118.”);
	an estimation part ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to estimate allocatable radio resources, which are allocated to the flight device at the flight-schedule time/date by each of the plurality of base stations ([0008] “determining network resources in a wireless network to fulfill the quality-of-service requirements; determining availability of the network resources for the flight plan of the UAV”);
	a comparator ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to compare allocatable radio resources, which are allocated to the flight device by the plurality of base stations and estimated by the estimation part, with necessary radio resources scheduled to be used for a communication of the flight device (Fig. 9, 906 “Determine Availbility of the network resources for the flight plan of the UAV”) and [0028] “if the required QoS requirements cannot be met at certain points along the flight path (e.g., the network and/or network elements cannot meet the QoS network requirements), this deficiency may be indicated to the UAV operator such that the UAV operator can plan for this contingency beforehand. However, if it is determined that the QoS requirements can be met, the new functionality proposed herein enables a Flight Information Management System (FIMS) or other components of the UTM system to reserve resources from the 3GPP network and also enforce the reservations”); and
	a route-setting part ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to set a flight route of the flight device over a cell covered by a base station which provides allocatable radio resources to the flight device larger than necessary radio resources scheduled to be used for the communication of the flight device ([0076] “the method 700 further includes adjusting the flight plan. In one embodiment, adjustment of the flight plan at operation 710 may be performed by one or more of the USS 120, a supplemental data service provider 128, and the UAV operator 106. Adjustment of the flight plan allows the UAV 104 to carry out a similar flight path to meet the objectives of the flight mission while still ensuring that the QoS requirements can be met”).



	Mishra teaches to estimate allocatable radio resources, according to history information of a communication status of the plurality of base stations ([0033] “mesh bandwidth may be estimated for purposes of determining whether an upload of collected data should be performed. Estimation may be a historical bandwidth estimate, and may be used for prioritization or admission control”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have estimate the allocatable resources based upon a historical bandwidth as taught by Mishra in allocating the resources of Mahkonen. One of ordinary skill in the art would have been motivated to be able to determine whether upload of collected data could be performed (Mishra [0033]).

Regarding claim 2, Mahkonen in view of Mishra teaches the management device according to claim 1.
	 Mahkonen teaches wherein the route-setting part is configured to set the flight route of the flight device over the cell covered by the base station which provides allocatable radio resources to the flight device at a usable frequency band of the flight device among a plurality of frequency bands larger than necessary radio resources scheduled to be used for the communication of the flight device ([0060] “radio/network resources may be frequency band and/or time divisions associated with a network element (e.g., a cell 140). Availability of the radio/network resource may be defined as the frequency division being available for use during the specified time interval (e.g., the frequency division is not currently reserved for another UE during the time interval) and are capable of delivery connectivity to achieve the QoS requirements based on the anticipated location of the UAV 104”).

Regarding claim 3, Mahkonen in view of Mishra teaches the management device according to claim 1.
	 wherein the acquisition part is configured to acquire a flight-schedule count representing the number of other flight devices scheduled to concurrently fly in the cell covered by the base station, and wherein the route-setting part is configured to set the flight route over the cell covered by the base station ascribed to the flight-schedule count which does not reach an upper-limit count of concurrent flights ([0071] “the controllers 116 may receive the sub-requests and identify particular resources and times during which the resources are to be reserved. In response to the sub-requests, the controllers 116 may determine if the resources are available for reservation by the UAV 104 during the designated time frames. If the resources are available for reservation, the controller 116 may reserve as requested and transmit a sub-response indicating that the reservation was successful at operation 90”. The reservation can be understood as a count).

Regarding claim 5, Mahkonen in view of Mishra teaches the management device according to claim 1.
	Makonen does not teach wherein the acquisition part is configured to acquire an intensity of interference among the plurality of base stations, and wherein the route-setting part is configured to set the flight route over the cell covered by the base station causing the intensity of interference acquired by the acquisition part equal or less than the threshold value.
	Mishra teaches the acquisition part is configured to acquire an intensity of interference among the plurality of base stations, and wherein the route-setting part is configured to set the flight route ([0046] “interference from a MBS may be assessed. When a mobile base station sets up its own cell, it may potentially cause interference. The MBS may be configured to perform a drive test according to the present disclosure. A UE may attach to this mobile base station, and this UE may be in range of another base station/macro, for which drive test information is obtained, thereby to determine the interference caused by the MBS. This UE sends, e.g., measurement reports and neighbor data to a data collector at the MBS, which assesses this real-time "drive test" interference information to reduce the power output of the MBS”).

Regarding claim 6, Mahkonen in view of Mishra teaches the management device according claim 1.  	Mahkonen teaches wherein the acquisition part is configured to acquire the communication status of the plurality of base stations and to thereby acquire allocatable radio resources to the flight device with the plurality of base stations according to the communication status of the plurality of base stations ([0074] “the response to the reservation request indicates that the QoS requirements are scheduled to be entirely/completely fulfilled by the wireless network 118. In another embodiment, the response to the reservation request indicates that the QoS requirements cannot be fulfilled by the wireless network 118”. A reservation of resources is requested from base station, those that have a communication status of availability to fulfill the request can be added to the route”), and wherein the route-setting part is configured to reset the flight route of the flight device over the cell covered by the base station which provides allocatable radio resources to the flight device according to the communication status of the plurality of base stations larger than necessary radio resources scheduled to be used for the communication of the flight device (Fig. 7; 710 “Adjustment of the flight plan allows the UAV 104 to carry out a similar flight path to meet the objectives of the flight mission while still ensuring that the QoS requirements can be met. In one embodiment, this adjustment of the flight path at operation 710 may be performed based on information received from the 3GPP PCC system 100B via the response to the reservation request”).


Regarding claim 8, Mahkonen in view of Mishra teaches the management device according to claim 1. 	Mahkonen teaches wherein the acquisition part is configured to acquire necessary radio resources scheduled to be used for the communication of the flight device from an external device (Fig. 7; 706 “transmit, towards a policy and charging control system that manages a wireless network, a reservation request for reserving resources in the wireless network to achieve quality of service requirements”), and wherein when the acquisition part acquires necessary radio resources scheduled to be used for the communication of the flight device (Fig. 7; 708 Receive, from the policy and charging control system, a response to the reservation request), the route-setting part is configured to set the flight route of the flight device over the cell covered by the base station providing allocatable radio resources to the flight device larger than necessary radio resources scheduled to be used for the communication of the flight device (Fig. 7; 710 “Adjustment of the flight plan allows the UAV 104 to carry out a similar flight path to meet the objectives of the flight mission while still ensuring that the QoS requirements can be met. In one embodiment, this adjustment of the flight path at operation 710 may be performed based on information received from the 3GPP PCC system 100B via the response to the reservation request”).

Regarding claim 9, Mahkonen teaches a flight management system comprising a first management device (Fig. 8; 106) and a second management device (Fig. 8; 100A), wherein the first management device comprises an acquisition part ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) (Fig. 7; 702 “Receive flight plan information describing a flight plan for the UAV” and [0032] “Throughout this description, a flight plan may be also referred to as a flight mission and may include one or more points of a path (e.g., a starting point, an ending point, and/or a set of waypoints, where each are defined by longitudinal and latitudinal coordinates), a set of velocities, a set of altitudes, a set of headings/directions, a set of events (e.g., capture video at prescribed times or locations, hover over an area for a specified interval, etc.), a time/expiration/duration, and a set of restricted zones/areas”), 
	a determination part configured ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) to determine a plurality of base stations based on the flight-start position and the flight-end position  (Fig. 8, and [0062] “a UAV 104 flight mission that is intended to follow the flight path 802, which passes through areas covered by different cells 140 of a wireless access network 118.”), 
	an estimation part ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to estimate allocatable radio resources, which are allocated to the flight device at the flight-schedule time/date by each of the plurality of base stations, ([0008] “determining network resources in a wireless network to fulfill the quality-of-service requirements; determining availability of the network resources for the flight plan of the UAV”), and
	a notification part ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to notify the second management device of allocatable radio resources, which are allocated to the flight device by the plurality of base stations and estimated by the estimation part (Fig. 7; 708 Receive, from the policy and charging control system, a response to the reservation request), and
([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to compare allocatable radio resources, which are allocated to the flight device by the plurality of base stations and notified by the notification part, with necessary radio resources scheduled to be used for a communication of the flight device (Fig. 9, 906 “Determine Availbility of the network resources for the flight plan of the UAV”) and [0028] “if the required QoS requirements cannot be met at certain points along the flight path (e.g., the network and/or network elements cannot meet the QoS network requirements), this deficiency may be indicated to the UAV operator such that the UAV operator can plan for this contingency beforehand. However, if it is determined that the QoS requirements can be met, the new functionality proposed herein enables a Flight Information Management System (FIMS) or other components of the UTM system to reserve resources from the 3GPP network and also enforce the reservations”), and
	a route-setting part ([0081] “the computing/networking device 1000 may include a processor 1002 communicatively coupled to a memory 1004 and an interface 1006”) configured to set a flight route of the flight device over a cell covered by a base station which provides allocatable radio resources to the flight device larger than necessary radio resources scheduled to be used for the communication of the flight device ([0076] “the method 700 further includes adjusting the flight plan. In one embodiment, adjustment of the flight plan at operation 710 may be performed by one or more of the USS 120, a supplemental data service provider 128, and the UAV operator 106. Adjustment of the flight plan allows the UAV 104 to carry out a similar flight path to meet the objectives of the flight mission while still ensuring that the QoS requirements can be met”).

Claim 10 is the method of using the management device of claim 1, the limitations are substantially the same therefore claim 10 is rejected for the same reasons as claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen in view of Mishra and Donepudi et al. (US 20160135132 A1), hereinafter Donepudi.

Regarding claim 4, Mahkonen in view of Mishra teaches the management device according to claim 1.
	Mahkonen does not teach wherein the acquisition part is configured to acquire an intensity of interference among the plurality of base stations, further comprising an adjustment part configured to adjust a direction of radio waves transmitted by an antenna of the base station when the intensity of interference acquired by the acquisition part in the cell of the base station attributed to the flight route of the flight device is higher than a threshold value.
	Donepudi teaches herein the acquisition part is configured to acquire an intensity of interference among the plurality of base stations ([0069] “In FIG. 1, coordinating server 106 may determine that no other transmitter is responsible for the interference observed at the location of UE 102”), further comprising an adjustment part configured to adjust a direction of radio waves transmitted by an antenna of the base station when the intensity of interference acquired by the acquisition part in the cell of the base station attributed to the flight route of the flight device is higher than a threshold value ([0052] “As the position of an interference source is often able to be pinpointed using the disclosed methods, adjusting the positioning or directionality of an antenna can be performed taking the position of the interference into consideration”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deal with interference as taught by Donepudi in allocating the resources of Mahkonen in view of Mishra. One of ordinary skill in the art would have been motivated “to provide coverage without interference over a geographic area” (Donepudi [0019]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHON G FOLEY/Examiner, Art Unit 3668